Citation Nr: 1416011	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  12-00 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to basic eligibility for 38 U.S.C. Chapter 33 (Post-9/11 GI Bill) education benefits.  

2.  Entitlement to basic eligibility for U.S.C. Chapter 30 educational benefits (Montgomery GI Bill (MGIB)).  

3.  Entitlement to basic eligibility for U.S.C. Chapter 1606 educational benefits (Montgomery GI Bill - Selected Reserve Educational Assistance Program (MGIB-SR)).  


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel



INTRODUCTION

The Veteran had active service from August 1967 to June 1979, with subsequent Reserve service terminating most recently in 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denying the claim for educational assistance benefits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a statement dated October 2011, the appellant requested a "personal hearing" regarding his claims on appeal.  In a December 2011 statement, he inquired about his "pending" hearing request.  He has not requested a hearing before the Board.  See VA Form 9 received January 2012.  On this record, the Board concludes that the appellant desires a hearing before the AOJ.  The case, therefore, is remanded to accommodate his hearing request.  38 C.F.R. § 3.103(c) (providing a claimant a "right" to a personal hearing).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a personal hearing before the AOJ as requested in his October 2011 statement.

2.  Thereafter, after conducting any further necessary development, the AOJ should readjudicated the claims.  If any benefit on appeal remains denied, the appellant should be furnished a supplemental statement of the case (SSOC) and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

